                                                                                                                      Electronically Filed - St Louis County - May 24, 2019 - 03:57 PM
  Case: 4:19-cv-01646-HEA Doc. #: 9 Filed: 06/06/19 Page: 1 of 5 PageID #: 106




                      IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                     STATE OF MISSOURI

RICHARD SADDLER,                                     )
                                                     )
         Plaintiff,                                  )
                                                     )        Cause No. 19SL-CC01864
vs.                                                  )
                                                     )        Division: 12
CARYANA, LLC,                                        )
                                                     )
         Defendant.                                  )

  CARVANA, LLC'S MEMORANDUM IN OPPOSITION TO PLAINTIFF'S MOTION
                FOR TEMPORARY RESTRAINING ORDER

         COMES NOW Carvana, LLC ("Carvana"), by and through its counsel, Boyle Brasher

LLC, and for its Memorandum in Opposition to Plaintiff's Motion for Temporary Restring Order

states as follows:

         Plaintiff's request for a Temporary Restraining Order (TRO) arises out of a retail

installment contract for the purchase of a vehicle from Carvana and Carvana's efforts to issue a

title to Plaintiff. Despite repeated requests to Plaintiff to provide it with the original emissions

test report which is required under Missouri law to register and issue a title for the vehicle,

Plaintiff has refused to provide the original. 1 Upon receipt of the original emissions test, a title

can be provided to plaintiff. It is the failure of Plaintiff to provide the original of the emissions

test report that has delayed the issuance of the title. Indeed, Carvana provided Plaintiff with

three (3) pre-paid FedEx return envelopes to return the original emissions test report so that the

vehicle could be properly registered and titled in this State as well as a rental car for him to

utilize during this process. Plaintiff failed to return the original emissions test report, as he was

required to do. 2 Because of the failure to provide the original of the emissions test report,


' Plaintiff insisted on performing the emissions testing procedure himself when the vehicle was delivered to him in
September of2018.

19SL-CCO 1864                                                                                        Page 1 of5
                                                                                                          Electronically Filed - St Louis County - May 24, 2019 - 03:57 PM
     Case: 4:19-cv-01646-HEA Doc. #: 9 Filed: 06/06/19 Page: 2 of 5 PageID #: 107




    Carvana advised Plaintiff that if he did not provide the requested documents to return the vehicle

    and if the vehicle was not returned "Carvana may have to retake the vehicle." Plaintiffs motion

    seeks to preclude Carvana from "retaking Plaintiff's vehicle."

           Plaintiffs Motion for Temporary Restraining Order should be denied. Plaintiff has not

alleged any facts in his unverified Motion for Temporary Restraining Order nor in his verified

Petition (Exhibit 1) which he refers to in his request for a TRO (Exhibit 2) which entitle him to a

TRO.

           A TRO, like an injunction is an extraordinary and harsh remedy and should not be

employed where there is an adequate remedy at law. Goerlitz v City of Maryville, 333 S.W.3d

450, 455 (Mo. bane 2011). To obtain a TRO Plaintiff must demonstrate that (1) he has no

adequate remedy at law; and (2) irreparable harm will result if the TRO is not granted. City of

Greenwood v. Marietta Materials, Inc., 311 S.W.3d 258, 265 (Mo. App. W.D. 2010). A TRO

will not be granted where there is a remedy at law. Eberle v. State, 779 S.W.2d 302, 304 (Mo.

App. B.D. 1989).

           Plaintiff's Petition clearly demonstrates he has adequate remedy at law should Carvana

elect to reacquire the vehicle purchased from it as it is entitled to do under the retail installment

contract. Plaintiff has alleged damage claims in Count I, Fraud, as follows:

                  Wherefore Plaintiff prays for an award of his actual damages,
                  punitive damages in amounts that are fair and reasonable, for an
                  order declaring the contract void and rescinding the transaction, for
                  the costs of this action, and for such other and further relief as this
                  Court deems just and proper.




2
  Carvana subsequently cancelled its complementary rental car when it became evident that Plaintiff was
undertaking no steps to comply with his obligations under the retail installment contract.

19SL-CC01864                                                                                Page 2 of5
                                                                                                                       Electronically Filed - St Louis County - May 24, 2019 - 03:57 PM
    Case: 4:19-cv-01646-HEA Doc. #: 9 Filed: 06/06/19 Page: 3 of 5 PageID #: 108




         In Count II, Violation of the Missouri Merchandising Practices Act, Plaintiff alleges the

Plaintiff is entitled to " ... actual damages, punitive damages, equitable relief, attorneys [sic] fees,

and costs ... ". Plaintiff has a1leged damage c1aims in Count II, as follows:

                  Wherefore Plaintiff prays this Court dec1are the purported sale
                  void and rescinded, award Mr. Saddler his actual damages,
                  punitive damages in amounts that are fair and reasonable, his
                  reasonable attorneys [sic] fees, and the costs of this action.

         In both Counts I and II the equitable relief which Plaintiff seeks is an "order dec1aring the

contract void and rescinding the transaction for the sale of the vehic1e," in Count I. In Count II,

Plaintiff requests that "the purported sale be void and rescinded ... ".

         Additionally, Plaintiffs request for a TRO is inconsistent with his request to rescind the

contract of sale for the vehicle.

         Plaintiffs draft TRO Order (Exhibit 3) actually seeks to compel Carvana LLC to:

                  harass or offer threats to take any property belonging to Mr.
                  Saddler, not limited to the 2015 GMC Terrain Denali the
                  Defendant sold to Saddler.

         Despite the apparent misstatement in the draft Order, Plaintiffs request to rescind the

sales agreement requested in the Petition he purports to incorporate in his unverified request for a

TRO further confirms he has an adequate remedy at law and will suffer no irreparable harm by

denial ofhis TRO.

        Plaintiffs Petition which seeks monetary damages and request to rescind the sales

agreement is to preclude Defendant from reacquiring the vehicle is inconsistent with his request

for a TRO. Additionally, Carvana has no intention of reacquiring the vehicle provided Plaintiff

cures any default in his monthly payments 3 and provides the documentation necessary to issue

title to the vehicle to Plaintiff.

3
 Plaintiff is, in fact, in default under the retail installment contract as he failed to make his monthly payment of
$527.00 for the month of May 2019.

19SL-CCO 1864                                                                                         Page 3 of 5
                                                                                                         Electronically Filed - St Louis County - May 24, 2019 - 03:57 PM
  Case: 4:19-cv-01646-HEA Doc. #: 9 Filed: 06/06/19 Page: 4 of 5 PageID #: 109




           Finally, in order to obtain a TRO, Plaintiff must establish a reasonable probability of

success on the merits of his claim. Plaintiffs reliance on R.S.Mo. § 310.210.4 in Count I and

Count II provides no support for Plaintiffs claims. The unambiguous language of this statute

makes clear that it only applies to the "sale or transfer of ownership of a motor vehicle . . . for

which a certificate of ownership has been issued . .. " § 310.210.1 R.S.Mo. The vehicle sold to

Plaintiff was previously registered and titled in New York, not Missouri.              Therefore, no

certificate of ownership exists, and Section 310.210 does not apply to these circumstances and

provides Plaintiff with no avenue for relief. Furthermore, in order to obtain a certificate of

ownership, which is necessary to register the vehicle in this State (and therefore to title it in this

state), an applicant must submit an emissions test report pursuant to R.S.Mo. § 301.190.10. Put

simply, Plaintiff has no reasonable probability - no probability whatsoever - of success on the

merits of his claim, and his request for a TRO should be denied. State ex rei. Dir. of Revenue,

State of Mo. v. Gabbert, 825 S.W.2d 838 (Mo. bane 1996).

          WHEREFORE, Defendant respectfully request Plaintiffs Motion for Temporary

Restraining Order be denied and that it be granted such other relief the Court deems just and

proper.




19SL-CCO 1864                                                                             Page 4 of5
                                                                                                        Electronically Filed - St Louis County - May 24, 2019 - 03:57 PM
  Case: 4:19-cv-01646-HEA Doc. #: 9 Filed: 06/06/19 Page: 5 of 5 PageID #: 110




                                                           Respectfully submitted,

                                                           BOYLE BRASHER LLC

                                                           Is/ William A. Brasher
                                                           William A. Brasher, #30 155
                                                           1010 Market Street, Ste. 950
                                                           St. Louis, Missouri 63104
                                                           P: (314) 621-7700
                                                           F: (314) 621-1088
                                                           wbrasher@boylebrasher.com

                                                           Attorneys for Defendant
                                                           Carvana, LLC




                                 CERTIFICATE OF SERVICE
      I hereby certify that on May 24, 2019 the foregoing was electronically filed with the
County of St. Louis Clerk of the Court by using the Missouri Electronic Document Management
System, which will send a notice of electronic filing to all parties. This constitutes service of the
document(s) for purposes of the Missouri Court Rules of Civil Procedures.




                                               BY:     Is/ William A. Brasher




19SL-CCO 1864                                                                             Page 5 of 5
